Citation Nr: 1029717	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-08 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected microscopic hematuria.  


REPRESENTATION

Appellant represented by:	Heather Vanhoose, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a an April 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

The Board notes that the Veteran has stated that he has kidney 
problems related to his service-connected disability.  However, 
the issue of service connection for a kidney condition is 
currently being developed by the RO and, therefore, will not be 
discussed in the foregoing decision.  

A hearing was held on June 29, 2010, in Huntington, West 
Virginia, before Kathleen K. Gallagher, a Veterans Law Judge who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is in 
the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The most competent and probative medical evidence shows that 
the Veteran's service-connected microscopic hematuria is benign 
and does not result in any pathology.    


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
service-connected microscopic hematuria have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.115a, 4.115b, Diagnostic Code 7517.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains 
to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).

Upon receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A.            § 5103(a); 38 C.F.R. § 
3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Finally, the 
notice must provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or notify of 
any need for evidence demonstrating the effect that the worsening 
of the disability has on the particular Veteran's daily life.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
notice must be provided prior to an initial unfavorable decision 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In this case, the Veteran is challenging the initial disability 
rating assigned following the grant of service connection for 
microscopic hematuria.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify has been satisfied.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private treatment 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claim.  The Board recognizes that the Veteran 
filled out several VA 21-4142, Authorization to Consent and 
Release, forms for several private health care facilities and 
private physicians.  However, the Veteran also submitted private 
treatment records from all identified private physicians and 
health care facilities.  In addition, during the June 29, 2010 
hearing, the Veteran testified that all medical evidence has been 
submitted and nothing was missing in the claims file.  Therefore, 
remanding this case to the RO for further development would be an 
essentially redundant exercise and would result only in 
additional delay with no benefit to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  In addition, 
VA afforded the Veteran examinations in April 2006, April 2007, 
July 2008, and April 2009 with respect to the claim on appeal.  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations are adequate, 
as they were predicated on a review of the claims file and all 
pertinent evidence of record as well as on a physical 
examination, and provide medical information needed to address 
the rating criteria relevant to this case.  Id.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the appellant in this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.



LAW AND ANALYSIS

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  

Where a Veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with the 
claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ." Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending).

When an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R.              § 
4.20.  Microscopic hematuria is an unlisted condition, which the 
RO rated as analogous to Diagnostic Code 7517, which provides 
ratings for an injury to the bladder under 38 C.F.R. § 4.115(b) 
(2009).  This diagnostic code calls for rating an injury to the 
bladder as a voiding dysfunction.  A voiding dysfunction is to be 
rated as either urine leakage, urine frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a (2009).  Only the predominant area 
of dysfunction shall be considered for rating purposes.  Id.

Continual Urine Leakage, Post Surgical Urinary Diversion, Urinary 
Incontinence, or Stress Incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day is rated 60 percent.  If the 
wearing of absorbent materials which must be changed 2 to 4 times 
per day is required, a rating of 40 percent is provided.  If the 
wearing of absorbent materials which must be changed less than 2 
times per day is required, a rating of 20 percent is provided.  
Id.

Urinary Frequency, with daytime voiding interval less than one 
hour, or awakening to void five or more times per night, is rated 
40 percent.  Daytime voiding interval between one and two hours, 
or awakening to void three to four times per night is rated 20 
percent.  Daytime voiding interval between two and three hours, 
or awakening to void two times per night is rated 10 percent.  
Id.

Obstructed voiding with urinary retention requiring intermittent 
or continuous catheterization is rated 30 percent.  Marked 
obstructive symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or combination of the 
following:  (1) Post void residuals greater than 150 cc;  (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 10 
cc/sec);  (3) Recurrent urinary tract infections secondary to 
obstruction; and  (4) Stricture disease requiring periodic 
dilatation every 2 to 3 months is rated 10 percent.  Obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year, is rated noncompensable (0 
percent).  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an initial compensable disability 
rating for service-connected microscopic hematuria. 

The VA treatment records reveal that the Veteran has urinary 
symptoms to include hesitancy, straining, and dribbling.  The 
records also show several notations of microscopic hematuria.  
The January 2003 record shows a history of painless hematuria.  
The September 2003 record noted that the Veteran had a cystoscopy 
which revealed a urethral stricture.  The follow-up records dated 
in February 2007 noted that the Veteran had a normal cystoscopy 
in 2003 and last September.  The August 2007 record noted that 
the Veteran had a repeat study in July which was essentially 
normal and the Veteran was voiding well.  

The private treatment records show that the Veteran has had 
positive levels of blood in his urine and has been prescribed 
Depends for urine dribbling.  

The Veteran was afforded a VA examination in April 2006.  The 
Veteran indicated that he has never seen any blood in his urine 
at any time.  The Veteran had symptoms of frequency, nocturia, 
urgency, dribbling, and frequent but never gross microscopic 
hematuria.  The urine analysis showed +1 protein and 2+ blood.  
The red blood cells (RBCs) were 8-12 per high powered field.  The 
rest of the urine analysis was normal.  It was noted that the 
Veteran's bleeding has never been enough to see grossly and it 
was not an uncommon condition.  It is usually discovered on 
routine exams as there are never any symptoms.  It was noted that 
the diagnosis of benign microscopic hematuria is the likely 
diagnosis as there are no symptoms and no physical findings 
present on the physical and none found on the Veteran's 
cystoscopy.  The small cyst seen on ultrasound and CT of the 
kidneys are benign and unrelated to the blood in urine.  

The Veteran was afforded a VA examination in April 2007.  The 
clinical history was noted as painless hematuria.  It was noted 
that the Veteran had urinary symptoms of urgency, 
hesitancy/difficulty starting stream, dribbling, frequency, and 
nocturia occurring once per night.  The examiner explained that 
dribbling, hesitancy, and urgency all reflected common prostatic 
symptoms associated with benign prostatic hypertrophy.  The 
examiner noted a diagnosis of benign microscopic hematuria.  It 
was noted that the condition carried with it no disability and in 
and of itself has no functional impact.  No treatment per se was 
required because no definite etiology has ever been discovered.  
Again, the examiner noted that no disability was caused by or a 
result of the Veteran's microscopic hematuria.  

The Veteran was afforded another VA examination in July 2008.  
The examiner noted that the Veteran had symptoms of urinary 
leakage including the wearing of absorbent materials that must be 
changed two times per day.  The examiner listed a diagnosis of 
microscopic hematuria but noted that the problem associated with 
the diagnosis was blood in urine.  The examiner also noted that 
the Veteran was using incontinence pads and the Veteran could 
urinate freely and regularly.  There was no nocturia other than 
occasionally on some nights.  There was no urethral stricture.  

The Veteran was afforded a VA examination in April 2009.  The 
examiner noted that the Veteran had multiple urinalyses over the 
years which show results of no red blood cells to 90 red blood 
cells per high power field on the microscopic examinations of the 
urine.  The Veteran indicates that he has never seen blood in his 
urine at any time.  He did say that he had blood noted in his 
urine three times from 1993 to 2002.  It was also noted that the 
Veteran had an anterior urethral stricture and benign hypertrophy 
of the prostate.  The Veteran reported urinary symptoms of 
hesitancy/difficulty starting stream, dribbling, leakage, 
hematuria, frequency, and nocturia of voiding three times per 
night.  The urine analysis showed 3+ blood, trace of protein, and 
greater than 100 RBCs per high power field.  The diagnosis was 
listed as microscopic hematuria and the problem associated with 
the diagnosis was microscopic hematuria.  It was noted that in 
the experience of the examiner, microscopic hematuria is a benign 
disorder and has no obvious pathology associated with it and 
causes no specific pathology.  

In reviewing the above medical evidence of record, the Board 
recognizes that the Veteran experiences numerous urinary symptoms 
to include dribbling, frequency of urination, and several 
subjective complaints of pain.  However, the VA examination 
reports, cumulatively, have noted that the Veteran does not 
experience any additional pathology with respect to his service-
connected microscopic hematuria other than microscopic levels of 
blood.  The Veteran's disability has consistently been defined as 
"benign."  For instance, the April 2009 VA examiner explained 
that microscopic hematuria was a benign disorder and had no 
obvious pathology associated with it and caused no specific 
pathology.  Thus, although the Veteran has urinary symptoms, 
there is no indication that these symptoms are related to the 
Veteran's service-connected microscopic hematuria.  In making 
this determination, the Board is aware that it is precluded from 
differentiating between symptomatology attributed to a non 
service-connected disability and a service-connected disability 
in the absence of medical evidence which does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  However, in this case, the evidence 
clearly shows that the Veteran's service-connected microscopic 
hematuria does not result in any pathology and there are no 
compensable symptoms with respect to his service-connected 
disability.  Therefore, the Board finds that the Veteran is not 
entitled to an initial compensable disability rating for service-
connected microscopic hematuria during any time of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In reaching this conclusion, the Board acknowledges the Veteran's 
statements and the Veteran's wife's statements.  Lay evidence is 
one type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
Overall, the Veteran and his wife have stated that his service-
connected disability has resulted in urinary symptoms and, 
therefore, he should be awarded a compensable disability rating.  
They have also testified that the Veteran has experienced higher 
blood pressure levels.  While the Board recognizes that the 
Veteran and his wife are competent to provide evidence related to 
his lay-observable symptomatology, the preponderance of the 
evidence does not support the Veteran's contentions and his 
wife's statements.  As noted above, several VA examiners have 
determined that no additional disability/pathology results from 
his service-connected microscopic hematuria and that it is 
benign.  Therefore, the Board affords greater probative value to 
the findings of medical professionals than the personal 
statements from the Veteran and his wife.  Buchanan, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).

The Board has also considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
Veteran's claim and therefore the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has considered referral for extra-schedular 
consideration.  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See   38 C.F.R. § 3.321(b)(1) 
(2009).  An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms." Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
microscopic hematuria is inadequate.  Indeed, the medical 
evidence of record shows that the Veteran's service-connected 
disability does not result in any pathology.  Further, there is 
no indication that the Veteran has been hospitalized or that 
there is any marked interference with employment.  Therefore, the 
Board finds that the criteria for submission for assignment of 
extra-schedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) is 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial compensable disability rating for 
service-connected microscopic hematuria is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


